Opinion filed September 3, 2015




                                     In The


        Eleventh Court of Appeals
                                  __________

                              No. 11-15-00070-CR
                                  __________

                    FARRELL DANE WEST, Appellant
                                        V.
                     THE STATE OF TEXAS, Appellee

                    On Appeal from the 350th District Court
                            Taylor County, Texas
                        Trial Court Cause No. 9248-D

                     MEMORANDUM OPINION
      Appellant, Farrell Dane West, appeals the trial court’s judgment revoking his
community supervision for a conviction of possession of a controlled substance with
the intent to deliver in a drug-free zone. In one issue on appeal, Appellant argues
that due process of law requires that proof of a violation of any condition of
community supervision should be beyond a reasonable doubt rather than by a
preponderance of the evidence. We affirm.
                                  Background Facts
      The grand jury indicted Appellant on one count of possession of a controlled
substance with the intent to deliver in a drug-free zone. Appellant pleaded guilty,
and under the terms of the plea agreement, the trial court convicted Appellant,
assessed punishment, placed Appellant on community supervision for a term of
seven years, and assessed a $1,000 fine. Subsequently, the State filed a motion to
revoke Appellant’s community supervision and alleged that Appellant violated
multiple conditions of his community supervision. Appellant pleaded true to twenty-
five violations. The trial court revoked Appellant’s community supervision and
assessed Appellant’s punishment at confinement for a term of seven years and a fine
of $1,000.
      Appellant argues on appeal, “That a person can be sentenced to seven years
in the penitentiary for such matters, proved only by a preponderance of the evidence,
should shock the conscience.” The State contends that Appellant has waived this
argument when he failed to present it to the trial court.
                                       Analysis
      The Court of Criminal Appeals has considered whether a defendant is
“entitled to have the question of his revocation decided beyond a reasonable doubt”
and has determined that “the standard of proof necessary to revoke probation should
[not] be as stringent as the one necessary to support the initial conviction.” Kelly v.
State, 483 S.W.2d 467, 469–70 (Tex. Crim. App. 1972); Jones v. State, No. 11-13-
00075-CR, 2015 WL 1471963, at *1 (Tex. App.—Eastland Mar. 26, 2015, pet.
ref’d). The State must prove a violation by a preponderance of the evidence, and
proof of any one of the alleged violations is sufficient to uphold the trial court’s
decision to revoke. Cardona v. State, 665 S.W.2d 492, 493 (Tex. Crim. App. 1984);
                                           2
Moore v. State, 605 S.W.2d 924, 926 (Tex. Crim. App. [Panel Op.] 1980); Jones,
2015 WL 1471963, at *1.        Because the Court of Criminal Appeals has held
otherwise, we decline to hold that a violation of community supervision must be
proven beyond a reasonable doubt. We overrule Appellant’s sole issue.
                                   This Court’s Ruling
      We affirm the judgment of the trial court.




                                                     JOHN M. BAILEY
                                                     JUSTICE


September 3, 2015
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                            3